— Appeal from an order of Supreme Court, Steuben County (Latham, J.), entered December 14, 2001, which denied plaintiffs’ motion for leave to reargue the motion of defendants Volunteer Ambulance Corps of Bath, New York, Inc. and James Harvey, individually and as an officer, servant and agent of Volunteer Ambulance Corps of Bath, New York, Inc., for summary judgment.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]). Present—Pigott, Jr., P.J., Wisner, Kehoe, Lawton and Hayes, JJ.